Title: From Thomas Jefferson to Thomas Willing, 28 August 1801
From: Jefferson, Thomas
To: Willing, Thomas


Dear Sir
Monticello Aug. 28. 1801.
I have been requested by a very worthy man to bear testimony in his favor to some one of the Directors of the bank of the US. and being not in habits of acquaintance with any member but yourself, I take the liberty of addressing this to you. I do it the more willingly because I think you will be more able to make the distinction I wish between my private & public character, a distinction I ask indispensably on this occasion as nothing less would admit me to say a word. in truth, speaking of facts only it is only as a private individual I can bear testimony to them. you propose the establishment of a branch bank at Washington. mr Samuel Hanson is the cashier of the Georgetown bank. he has got into a dispute with Genl. U. Forrest, which, from the known talents for intrigue of that gentleman, every one foresees will end in getting mr Hanson out of his present birth. the influence of Forrest with that board is irresistable almost. mr Hanson therefore has much at heart to obtain the same birth in the new bank. were it to depend on [any?] directors who will be appointed at the place, he would be confident of obtaining it, as being known to them. but he is not known to your board. I know the appointment is highly confidential. but as far as integrity, talents & a perfect knolege of the ground can qualify any man, I believe every one would vouch for this gentleman. believing conscientiously in this truth, I have thought myself in duty bound to bear witness to it, wishing at the same time it may be used for your own satisfaction only. I should fear to be named to others, lest something more than my personal character should enter into their consideration. accept assurances of my perfect esteem & respect.
Th: Jefferson
